Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s reply filed on January 19, 2021.  Claims 10-15 remain withdrawn.  Claims 1-9 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2009/0231861 to Wedekind (Wedekind).

    PNG
    media_image1.png
    522
    798
    media_image1.png
    Greyscale

Regarding Claim 1:  Wedekind discloses a hat channel mounting bracket for a luminaire fixture frame, comprising: a bracket (See Annotated Fig. A); said bracket having an elongated body (See Annotated Fig. A) with opposing ends, a tab (See Annotated Fig. A) is connected to each said opposing end by a living hinge (See Annotated Fig. A), and wherein each said tab includes a plurality of slots (See Annotated Fig. A), wherein said plurality of slots provide a vertical adjustment of said bracket, based on a respective slot of the plurality of slots, and said living hinge provides a horizontal adjustment of said bracket; and each said tab with the plurality of slots is positionable from an un-deployed position to a deployed position about said living hinge, wherein when in said un-deployed position said plurality of slots of each said tab are disengaged from a hat 
Regarding Claim 2:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein when in said un-deployed position each said tab is substantially in a vertical plane of said elongated body and wherein when in said deployed position (See Annotated Fig. A) each said tab is substantially transverse to said vertical plane of said elongated body.
Regarding Claim 3:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein each said tab includes a lever (See Annotated Fig. A).
Regarding Claim 4:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein each said tab (See Annotated Fig. A) pivots in a direction opposite relative to each other about said living hinge when positioning from said un-deployed position to said deployed position.
Regarding Claim 5:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein said plurality of slots (See Annotated Fig. A) are adjacent a distal free end (See Annotated Fig. A) of said tab opposite said living hinge (See Annotated Fig. A).
Regarding Claim 6:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein said tab includes one or more ribs (See Annotated Fig. A).
Regarding Claim 9:  Wedekind discloses a hat channel mounting bracket of claim 1 wherein said plurality of slots (See Annotated Fig. A) of said tabs opens onto two opposing surfaces of each said tab and onto an outer surface of said tab.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2017/0307188.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632